Citation Nr: 9907229	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-49 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for pain of the right 
hand.

3.  Entitlement to service connection tinnitus of the right 
ear.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel



REMAND

The veteran had active service from January 1980 to December 
1982.

On substantive appeal in November 1996, the veteran indicated 
that he desired a travel board hearing at the Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 1998, 
the RO acknowledged receipt of the hearing request and told 
the veteran that his name had been placed on the list of 
those who desired a travel board hearing.  The RO also 
provided the veteran with the opportunity to have a hearing 
before the Board of Veterans' Appeals (Board) in Washington, 
DC or withdraw his request for a hearing.  The veteran, 
however, was told that unless the RO heard otherwise, his 
name would remain on the list of those who desired a hearing 
before the Board and he would receive notice of the time and 
place of the hearing.  

By a separate October 1998 letter, the RO told the veteran 
about the availability of video hearings and advised him of 
his due process rights.  The RO advised the veteran that he 
was not required to accept a video conference hearing and if 
he preferred a hearing where he and the Board member were in 
the same room, do nothing and he would remain on the hearing 
schedule for a future visit by a Board member.  The veteran 
was also told that the video hearing would be the only 
hearing that he was entitled to before the Board and as such, 
he must relinquish his right to an "in-person" hearing.  
38 C.F.R. § 20.700 (1998).  The RO added, the traditional 
"in person" hearing would also be his only hearing before 
the Board and if he would prefer not to relinquish that 
right, his name would remain on the travel board list.  The 
RO thereafter told the veteran that if he decided to accept 
the earlier video hearing, he should sign the enclosed form 
and return it.  An attached response form and pre-
addressed/postage-paid envelope was enclosed.  The veteran 
however did not respond.

As documented by a Report of Contact, in November 1998, the 
RO contacted the veteran and told him that the travel board 
would conduct videoconference hearings at the Houston RO on 
January 11, 1999 and he could be scheduled for a hearing if 
he so desired.  The veteran responded that he would not be 
able to attend the hearing in January 1999, as he was 
required to report for other judicial proceedings.  

Thereafter, a February 1999 Report of Contact shows that 
after speaking with the veteran and explaining the reason for 
the phone call, the RO told the veteran that they were 
holding video conference hearings at the Houston RO from 
March 8-9, 1999 and he could be scheduled for a hearing on 
either date if he wanted to attend.  The veteran agreed to 
report for a hearing, and in response, was then told that 
correspondence would be mailed with the date, time, and place 
(directions to the regional office) to report for the 
hearing.  

By a February 1999 letter, the veteran was told that the 
travel board videoconference hearing he had requested in 
connection with the claim would be held on March 8, 1999 at 
9:00 a. m.  In the letter, the RO provided the veteran with 
instructions to be carried out upon his arrival and asked him 
to notify the office immediately if he could not attend the 
scheduled hearing.  The RO also informed the veteran of his 
due process rights.  In addition, the veteran was told that 
if he did not appear at the scheduled hearing, his request 
for a hearing before the Board would be withdrawn and no 
further request for a hearing would be granted on the same 
appeal, unless his failure to appear arose under 
circumstances that did not allow him to submit a timely 
request to reschedule the hearing.  The veteran was then told 
that a motion for a new hearing date following a failure to 
appear for a hearing before the Board must be in writing, 
must explain why he did not appear, and why a timely request 
for a rescheduling could not be submitted.  The motion must 
be filed with the Board within 15 days after the date of the 
scheduled hearing.  The veteran did not appear at the 
scheduled videoconference hearing.

By a letter dated on March 2, 1999 and received at the Board 
on March 12, 1999, the veteran indicated that his failure to 
appeal was due to incarceration.  The veteran added he 
desired another hearing and he had additional evidence to 
submit which would substantiate the presence of his injuries 
and demonstrate that they occurred while in service.  

Considering the foregoing procedural development, the Board 
finds that the veteran's request for another hearing was 
submitted in a timely fashion and with demonstration of good 
cause; therefore, it must be granted.  38 C.F.R. § 20.1304 
(1998).  Accordingly, a remand for additional development is 
warranted.  

The Board acknowledges that on the February 1999 Report of 
Contact, the veteran stated that he would appear for a 
videoconference hearing, and in response, VA mailed 
correspondence informing him of the date, time, and place for 
the hearing.  However, in that same letter, even though the 
veteran was told that if he did not appear his request for a 
hearing before the Board would be considered withdrawn and no 
further request for a hearing would be granted on the same 
appeal, the veteran was also told that a hearing would be 
rescheduled if the failure to appear arose under 
circumstances that did not allow him to submit a timely 
request to reschedule the hearing.  The veteran was told that 
a motion for a new hearing date following a failure to appear 
for a hearing before the travel board hearing must be in 
writing, must explain why he did not appear, and why a timely 
request for a rescheduling could not be submitted.

As noted above, within the allotted time period, by a letter 
received at the Board on March 12, 1999, the veteran 
indicated that his failure to appeal was due to 
incarceration.  He also stated that he desired another 
hearing and had additional evidence to submit which would 
substantiate his claims.  Based on the foregoing, the 
veteran, in writing and in a timely fashion, filed a motion 
for the rescheduling of the hearing and explained that he 
failed to appear due to his being incarcerated.  Accordingly, 
the Board finds that the veteran's request for the 
rescheduling of the hearing was submitted in a timely fashion 
and with demonstration of good cause.  See generally 
38 C.F.R. §§ 20.703,  20.1304 (1998).

Accordingly, in order to ensure that the veteran's due 
process rights are met, the case is remanded for the 
following:

The RO should schedule a travel board 
hearing for the appellant.  The RO, by 
letter, should inform the appellant and 
his representative of the date, time, and 
location of the hearing.  All efforts 
made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.

Thereafter, the case should be returned to the Board, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 4 -


